P5370.11 RECREATION PROGRAMS, INMATE
Starting in May of 2006, the Office of National Policy Management began
reformatting policies that contain change notices. With the rapid growth
in word processing and electronic distribution via Sallyport and the
internet, many of these WordPerfect 5.0 documents have become unstable.
No word or substance changes have or will be made to any of these
documents. To avoid confusion these documents will be re-issued
electronically with a new number and new date.
Thank you for your patience during this conversion process and please give
me a call if you have any questions or concerns.
Robin Gladden
Directives Manager
(202) 616-9150

U.S. Department of Justice
Federal Bureau of Prisons
&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&

Program
Statement

OPI:
NUMBER:
DATE:
SUBJECT:

FPI/EDU
P5370.11
6/25/2008
Recreation Programs,
Inmate

1. [PURPOSE AND SCOPE §544.30. The Bureau of Prisons encourages
inmates to make constructive use of leisure time, and offers
movies, games, sports, social activities, arts and hobbycrafts,
wellness, and other group and individual activities.]
2. SUMMARY OF CHANGES. This revised Program Statement combines
the Program Statements on Physical Fitness and Health Education
and Inmate Recreation Programs.


Program objectives were added.



Two Review of Functions’ recommendations were included:
#
#

modified recreation staff’s responsibilities in
regard to “at-risk” inmates and
changed the recreation report requirement from a
monthly to a quarterly report.



The provisions of Public Law 105-277, Section 611,
limiting the use of funds for certain types of
recreation equipment and activities, are included.



Language on the use of trust fund for recreation
programs has been removed and put in the Trust Fund
Manual.



Limitations on commissary purchases are included.

[Bracketed Bold - Rules]
Regular Type - Implementing Information

P5370.11
6/25/2008
Page 2


The reference to the Program Statement, Health
Promotion and Disease Prevention for Inmates has been
removed, and a reference to the Health Services Manual
has been added.



Language has been added concerning program rules for
leisure programs.



A new section on Program Coordination and Supervision
is included.



A question and answers Attachment A has been added
which provides clarification on statutory requirements
affecting recreation.



The requirement that department heads notify the
Supervisor of Recreation prior to showing any general
entertainment films/videos has been included.

3. PROGRAM OBJECTIVES.
are:

The expected results of this program

a. Recreation programs will be provided to keep inmates
constructively occupied and to reduce idleness.
b. The physical, emotional, and social well being of inmates
will be enhanced.
c. Inmates will be encouraged and assisted to adopt healthy
daily lifestyle traits through participation in physical fitness
and health education programs.
d.

The need for inmate medical treatment will be decreased.

DIRECTIVES AFFECTED

4.

a.

Directives Rescinded
PS 5370.08
PS 5370.09

b.

Inmate Recreation Programs (6/13/94)
Physical Fitness and Health Education
(1/20/95)

Directives Referenced
PS 1600.08
PS 4500.04

Occupational Safety and Environmental
Health Manual (8/16/99)
Trust Fund/Warehouse/Laundry Manual
(12/15/95)

P5370.11
6/25/2008
Page 3
PS 5265.11
PS 5270.07
PS 5300.17
PS 5381.04
PS 5580.06
PS 5800.10
PS 6000.05

Correspondence (7/9/99)
Inmate Discipline and Special Housing Units
(12/29/87)
Education, Training, and Leisure-Time Program
Standards (9/4/96)
Inmate Organizations (3/19/96)
Personal Property, Inmate (7/19/99)
Mail Management Manual (8/19/98)
Health Services Manual (9/15/96)

c. Rules cited in this Program Statement are contained in
28 CFR 540.30-34 and 544.80-83.
5.

STANDARDS REFERENCED

a. American Correctional Association 2nd Edition Standards for
the Administration of Correctional Agencies: 2-CO-5C-01
b. American Correctional Association 3rd Edition Standards
for Adult Correctional Institutions: 3-4423 through 3-4428 and
3-4363
c. American Correctional Association 3rd Edition Standards for
Adult Local Detention Facilities: 3-ALDF-5C-01 through 02
and 3-ALDF-4E-33
d. American Correctional Association Standards for Adult
Correctional Boot Camp Programs: 3-ABC-5C-01 through 06
6.

[DEFINITIONS §544.31

a. Leisure activities are a wide range of activities in which
inmates may participate when not performing assigned duties.
Leisure activities include participation in organized and
informal games, sports, physical fitness, table games,
hobbycrafts, music programs, intramural activities, social and
cultural organizations, movies, and stage shows. Religious
activities, psychological services, and education classes are not
included within this definition, except when they are used
specifically to encourage knowledge, skills and attitudes related
to leisure activity involvement.
b. Organized activities are those activities accounted for by
registration or roster of individual participants, and occur at a
scheduled time and place.

P5370.11
6/25/2008
Page 4
c. Art work includes all paintings and sketches rendered in
any of the usual media (oils, pastels, crayons, pencils, inks,
and charcoal).
d. Hobbycraft activities include ceramics, leatherwork,
models, clay, mosaics, crochet, knitting, sculptures,
woodworking, lapidary, and other forms consistent with
institution guidelines.
e. Inmate wellness program activities include screening,
assessments, goal setting, fitness/nutrition prescriptions and
counseling.]
f. An at-risk inmate is one who has been referred to the
Recreation Department by Health Services, Psychology Services, or
Unit Management on the basis that the inmate is reluctant to
participate in recreational activities because he or she:




7.

is overweight;
has a negative attitude toward physical fitness or
exercise programs;
is mentally, physically or emotionally disabled; and/or
has other physical or psychological problems.

PROGRAM COORDINATION AND SUPERVISION

a. Recreation Programs must be supervised by a qualified
person meeting the qualifications set in the Standards Handbook
for General Schedule Positions.
b. Inmates may be used as recreation program assistants under
the supervision of qualified staff members.
8. RECREATION/LEISURE TIME ADMINISTRATIVE RESPONSIBILITIES.
Recreation Supervisor must:

The

a. Develop and post a monthly activity schedule in recreation
departments and housing units. The Recreation Supervisor is to
retain these activity schedules for three years.
b. Complete a quarterly narrative report when one or more of
the following applies:




a brief summary of any innovative programs,
an explanation of any deviations from the monthly
activity schedule, and
any areas of concern.

P5370.11
6/25/2008
Page 5
When required, the narrative report will be completed by the
10th of the month following the previous quarter and copies sent
to:






Supervisor of Education, (if the Recreation Supervisor
reports to the Supervisor of Education)
Associate Warden over recreation programs,
Warden,
Regional Education Administrator, and
Education Administrator, Central Office.

The Recreation Supervisor is to retain these reports for three
years.
c. Develop and provide a presentation for the Admission and
Orientation program that encourages participation in physical
and/or leisure activities, and explains consequences such as
suspensions from programs that can result from inmate behavior
that violates established rules.
d.

Coordinate housing unit activities with Unit Managers.

e. Ensure that wellness and leisure activities are entered
into the SENTRY Education Data System (EDS) accurately. Fiscal
Year totals and other relevant information are to be included in
the annual education report. Wellness and leisure activities may
be entered into the EDS only if:





The program or course has a curriculum,
Attendance records are maintained,
The program or course has completion criteria, and
The program is instructional in nature; and ordinarily,
“live” practice time does not exceed 10 percent of the
total instructional course hours, and is limited to the
minimum time required for the observation of the
student by the instructor in order to assure skill
mastery.

f. Participate in monthly staff meetings with education staff,
unless Recreation is a separate department. If Recreation is a
separate department, the Recreation Supervisor will conduct a
monthly staff meeting and forward copies of the minutes to the:





Warden,
Associate Warden,
Regional Education Administrator, and
Education Administrator, Central Office.

P5370.11
6/25/2008
Page 6
g. Develop a written plan for meeting the needs of "at-risk
inmates," to ensure that all those who are referred to recreation
are interviewed, counseled, and recommended to participate in the
appropriate structured or unstructured leisure, wellness, or
recreation activities.
h. Develop guidelines for using protective equipment and
clothing for inmates, as well as procedures to disseminate and
enforce those guidelines.
i. Assign staff members to inspect recreation equipment and
jogging areas weekly and hobbycraft equipment daily. Refer to
the Occupational Safety and Environmental Health Manual for
safety requirements concerning recreation.
The Supervisor of Recreation will develop a form (or forms) to
document the inspection of recreation equipment, jogging areas,
and hobbycraft equipment (grinders, saws, lathes, etc.). Such
forms will include:
P
P
P
P

a list of equipment,
date inspected,
findings, and
any corrective action taken.

j. Some consideration should be given when planning activities
and equipment purchase to ensure that, whenever possible,
sufficient equipment is on hand to meet the inmate population’s
needs.
9. [GOALS §544.32. The Warden is to ensure, to the extent
possible, that leisure activities are provided to meet social,
physical, psychological and overall wellness needs of inmates.]
Recreation leisure programs provide a means for developing social
and interpersonal skills.


Uncooperative or other inappropriate behavior is not
conducive to the development of these social skills.



In order to meet these goals, recreation staff will
ensure that written rules of conduct exist for leisure
programs, including hobbycraft.



These rules are to provide guidance on dealing with
unsportsman-like and other inappropriate conduct for
rule violations, including suspension from programs.
These written program rules must be posted in prominent
locations.

P5370.11
6/25/2008
Page 7


Staff will make every effort to assure that inmates are
aware of program rules before beginning the program.
Additionally, the Admission and Orientation lecture
by staff will include an explanation of the consequence
of program rule violations, including actions such as
suspension from a program. When applicable,
suspensions will be made in progressive increments for
repeated violations.

a. Leisure activities are designed to attract inmate
participation regardless of ethnic, racial, age, or sex
difference, or handicap considerations, and to enhance the
potential for post-release involvement.
b. Leisure activities are designed to ensure that an inmate
with the need has the opportunity to complete one or more
activities (see 28 CFR 544.81).]
28 CFR 544.81 refers to the Program Statement on Education,
Training and Leisure Time.
10. RECREATION PROGRAM LIMITATIONS. Funds may be expended from
the Trust Fund as necessary to conduct recreation programs
consistent with the Trust Fund/Warehouse/Laundry Manual.
a. Recreation items allowed as personal properties are listed
in the Program Statement on Inmate Personal Property.
b. No funds, from any funding source, will be used for
instruction (live or through broadcasts) or training equipment
for boxing, wrestling, judo, karate, or any other martial art.
(See Attachment A)
c. No body building or weightlifting equipment of any sort may
be purchased. In-house minor repairs may be made to
weightlifting benches, mats, and weightlifting belts (not cables)
to ensure safety and prevent injuries. (See Attachment A)
d. No in-cell television viewing for inmates may be provided,
whether funded with S&E funds, Trust Fund profits, or donations
from community sources, except for inmates:
(1)
(2)
(3)

segregated from the general prison population for their
own safety (e.g., WITSEC)
confined to cells or rooms at medical centers for
serious, chronic medical conditions, or
housed in cells on a regular and continuous basis
(e.g., USP Marion, ADX Florence, etc.)

P5370.11
6/25/2008
Page 8
(4)

participating in an already existing inmate incentive
award program that uses in-cell viewing as the award;
however, no funds of any type will be expended for the
repair or upkeep of the televisions. Once inoperative,
the program will cease. (See Attachment A)

e. Televisions for the inmate population may not exceed 30
inches.
f. Multi-purpose courts which are simple, functional, and cost
effective are permitted.
11. MOVIES §544.33. If there is a program to show movies, the
Supervisor of Education shall ensure that x-rated movies are not
shown.]
The Recreation Supervisor will exercise good judgment and follow
statutory restrictions when selecting video movies rentals. No
movies rated R, X, or NC-17 may be shown to inmates.


Institutions may show R and NC-17 movies that have been
edited for general public viewing.



Spanish movies that are not rated may be shown if they
do not include profanity, graphic violence, or nudity.



Not all edited movies may be appropriate for the
correctional setting; each institution must use caution
in selecting movies. (See Attachment A)

Recreation staff’s use of videotapes in public performances
without a licensing agreement is prohibited, and the Recreation
Supervisor must enforce all videotape copyright and licensing
requirements strictly.
12. [INMATE RUNNING EVENTS §544.33. Running events will
ordinarily not exceed 10 kilometers or 6.2 miles. Appropriate
medical staff and fluid supplies (e.g., water) should be
available for all inmate running events.]
13. PHYSICAL FITNESS AND HEALTH EDUCATION. Institutions are
encouraged to offer as many program components as staff and
resources allow, but must offer:



Component #1 - Structured Exercise, and
Component #2 - Health Awareness Resource Area.

P5370.11
6/25/2008
Page 9
a. Component #1: Structured Exercise. These are activities
that offer opportunities to participate in regular, moderate
levels of exercise monitored by recreation staff through exercise
activity logs. Activity logs will include:




the type of activity,
the amount of time spent on the activity, and
staff verification.

Institutions may offer The Presidential Sports Award Program,
Cooper System of Aerobic Points, or any other structured exercise
program that is monitored and based on regular, moderate levels
of exercise.
These activities may include organized team and individual
sports or physical fitness group activities that require
registration of individual participants and occur at a scheduled
time and place.
A system of non-cash incentives (such as certificates,
recognition (non-Polaroid) photographs, or consumable items) may
be established to encourage an inmate to pursue a program of
regular exercise.
b. Component #2: "Health Awareness" Resource Area. This is a
designated area in the recreation center or leisure library that
contains pamphlets, brochures, magazines, health awareness
videos, books, or other resource material promoting physical
fitness and health education.
c. Component #3: Health Education Classes. These are
structured classes, lead by Recreation staff, contractors,
volunteers, or qualified inmates with staff oversight, on such
topics as:










Introduction to Fitness
Fundamentals of Proper Nutrition
Smoking Cessation
Weight Management
Stress Management
Human Anatomy
Exercise Physiology
Prevention of Back Pain
Aerobic Exercise

To be officially recorded, each class must include:


required attendance,

P5370.11
6/25/2008
Page 10



a written curriculum (at least a course syllabus and
lesson plans; these might be provided by the vendor)
and,
class completion criteria.

Such classes may be entered into the EDS under the wellness
group code.
d. Component #4: Volunteers & Community Resources. This
component involves ongoing program support at no cost to the
Bureau through such community organizations or individuals as
individuals from colleges, universities, fitness clubs,
hospitals, or other agencies or organizations that contribute to
overall program effectiveness.
e. Component #5: Health Appraisals, Fitness Assessments and
Exercise Program Plans. This involves a formal approach to
health appraisals, fitness assessments, and exercise program
plans including:




a review of health history;
a fitness assessment; and
a schedule of safe personal exercise.

A staff member who has received specialized training through a
recognized certification program, or similar training through
undergraduate or graduate studies must supervise this program.
An inmate's participation may be part of a treatment protocol
and is ordinarily based on a referral from Health Services,
Psychology Services, or the Unit Team.
Physical fitness assessments generally consist of:





cardiovascular endurance (1.5 mile run or 12 minute
run/walk);
percentage of body fat (skin fold measurements);
flexibility (sit and reach test); and
dynamic strength (one minute sit-up/push-up tests).

Exercise program plans are ordinarily based on the results of
health appraisals and fitness assessments. Careful consideration
should be given to any restrictions or recommended training
levels specified by Health Services.
f. Component #6: Special Events. These are special physical
fitness and health education activities, such as:

P5370.11
6/25/2008
Page 11






health fairs;
health education book fairs;
participation in nationally recognized health events;
Walk-a-Thons; or
Aerob-a-Thons.

14. [ART AND HOBBYCRAFT §544.34]. The art and hobbycraft
program enables inmates to make constructive use of their leisure
hours, use their skills and creative abilities constructively,
and gain a sense of accomplishment. Use of hobbycraft facilities
is a privilege that the Warden or staff delegated that authority
may grant or deny.
[a. Obtaining Materials. An inmate engaged in art or
hobbycraft activities may obtain materials through:
(1)

The institution art program (if one exists);

(2)

The commissary sales unit;

Special purchase commissary orders, if the sales unit
is
unable to stock a sufficient amount of the needed materials; or
(4)

Other sources approved by the Warden.

b. Identification of Products. Each inmate shall identify
completed art or hobbycraft products by showing the inmate's name
and register number on the reverse side of the item.
c. Disposition. Completed or abandoned art or hobbycraft
articles must be disposed of in one of the following ways:
(1) Upon approval of the Warden, by giving the item to an
authorized visitor. The quantity of items will be determined by
the Warden.
(2) By mailing the item to a verified relative or approved
visitor at the inmate's expense.
(3) By selling, through an institution art and hobbycraft
sales program, if one exists, after the institution price
committee has determined the sale price.]
If an institution has a sales program, procedures for it
must be included in the Institution Supplement on Recreation
Programs.

P5370.11
6/25/2008
Page 12
[(4) Other methods established by the Warden.]
To reduce fire hazards and to conserve space, art and
hobbycraft items that are not disposed of in any of the listed
ways is contraband.
[d. Restrictions. Art and hobbycraft programs are intended
for the personal enjoyment of an inmate and as an opportunity to
learn a new leisure skill. They are not for the mass production
of art and hobbycraft items by artists or to provide a means of
supplementing an inmate's income.]
The Recreation Supervisor is responsible for developing a
record-keeping system to control ongoing and completed projects.
[(1) The Warden may restrict, for reasons of security and
housekeeping, the size and quantity of all products made in the
art and hobbycraft program. Paintings mailed out of the
institution must conform to both institution guidelines and
postal regulations. If an inmate's art work or hobbycraft is on
public display, the Warden may restrict the content of the work
in accordance with community standards of decency.]
The Warden is to consult with Regional Counsel prior to
restricting the public display of inmate art work or hobbycraft,
to ensure that appropriate legal standards are met.
[(2) The Warden may set limits, in compliance with
commissary guidelines, on the amount of money an inmate may spend
on art or hobbycraft items or materials.]
The limit may not exceed $300 per quarter through
commissary, special purchase order, or a combination of the two.
[(3) The Warden may restrict for reasons of security, fire
safety, and housekeeping, the use or possession of art and
hobbycraft items or materials.
(4) Appropriate hobbycraft activities shall be encouraged
in the inmate living areas. However, the Warden may limit
hobbycraft projects in the cell/living areas to those which can
be contained/stored in provided personal property containers.
Exceptions may be made for such items as a painting where the
size would prohibit placement in a locker. Hobbycraft items must
be removed from the living area when completed unless they are
approved as personal property.

P5370.11
6/25/2008
Page 13
(5) The Warden shall require the inmate to mail completed
hobbycraft articles out of the institution at the inmate's
expense, or to give them to an authorized visitor within 30 days
of completion, or to dispose of them through approved sales.
However, articles offered for sale must be sold within 90 days of
completion, or must be given to an authorized visitor or mailed
out of the institution at the inmate's expense.]
Inmates may sell hobbycraft articles or finished goods, and
visitors or Bureau employees may buy such articles, only as
prescribed below.
(a) Articles for Sale. The inmate must submit finished
articles to be offered for sale to the recreation staff
responsible for the hobby shop and attach a price tag reflecting
his or her valuation of the item.
Recreation staff must assign a serial number to the item
and enter the item and serial number on the register of Hobby
Shop Articles for Sale (BP-196), prepared in duplicate. The
Supervisor of Recreation is to retain records for at least three
years.
(b) Price Committee. The Warden designates members to
the institution Price Committee, ordinarily recreation staff
responsible for the hobby shop, a member of the education
department, and one other employee.
Prior to making an article available for sale, the Price
Committee approves the register of Hobby Shop Articles for Sale.
(1) Authority. The Price Committee may return to the
inmate any item considered to be poorly constructed or not in
good taste. The committee may consider articles in sets as one
piece, with only one serial number assigned.
(2) Sales Approval. Articles may not be sold for more
than the amount the Price Committee approves. Should the
committee's price differ from the one the inmate provides, the
inmate's approval will be obtained on the Hobby Shop Articles for
Sale form prior to display. If the inmate disagrees with the
Committee’s price, and refuses to sign the form indicating
approval, the item must be withdrawn from sale.
(3) Sales Display. After the Price Committee's
approval, the article (plus the original of the Hobby Shop
Articles for Sale form) will be delivered to the staff member in

P5370.11
6/25/2008
Page 14
charge of the display case.
of the form.

Recreation staff will retain a copy

Each article on display will indicate the name and
serial number of the item and the price designated by the Price
Committee, but the inmate's name or register number may not
appear on the item. An inmate may withdraw an article displayed
for sale at any time.
The recreation staff member and the employee in charge
of the display case will do a monthly inventory of articles in
the display case. Articles not sold within 90 days will be
returned to the inmate for further disposition in accordance with
subsection 14.c. above.
(4) Posting. Funds received for articles sold will be
recorded on a Temporary Receipt - Inmate Funds (BP-197). The
funds, along with the yellow copy of the Temporary Receipt, will
be delivered to the mail room for inclusion in the daily
collections.
[(6) Where space and equipment are limited and demand is
high, the Warden may set limits on the amount of time an inmate
may use a hobbycraft facility, e.g., the Warden may limit an
inmate's use of any workshop or classroom to six months to make
room for new students. Hobbycraft participants may be rotated to
allow for maximum utilization of the resources.
(7) Disciplinary action may be taken against inmates found
with unauthorized hobbycraft materials in their possession. This
action may include the removal of the inmate from the hobbycraft
program.]
(8) Material Safety Data Sheets (MSDS) will be maintained
for all products. It is the Recreation Supervisor's
responsibility to ensure that the MSDSs are completed and
available for all staff and inmates and that relevant safety
talks are provided to all persons involved with the hazardous
leisure-time materials, consistent with the Occupational Safety
and Environmental Health Manual.
All hazardous materials will be stored and disposed of in
accord with OSHA regulations, and inventoried regularly with an
effective bin card system.

P5370.11
6/25/2008
Page 15
15. MUSIC ACTIVITIES. Recreation staff will provide music
instruments; however, no electric or electronic musical
instrument may be purchased. Existing electric or electronic
musical instruments that break may not be repaired. This
equipment may be given to Religious Services if it is needed to
provide music for religious services. If not, this equipment
should be disposed of through normal excess property procedure.
(see Attachment A)
An inmate may not purchase or have sent in any personal musical
instruments, except for a harmonica.
16. INSTITUTION SUPPLEMENT. Local procedures will be
established for operating the hobbycraft program in a separate
Institution Supplement, or as a component of a consolidated
Institution Supplement on Inmate Recreation Programs. It will
include guidelines and procedures for:






enrollment,
types of programs and training offered,
membership, organization, and procedures for the hobbycraft
Price Committee,
the disposition of finished inmate products, and
any requirements for protective equipment and clothing for
inmates involved in recreation and leisure time programs.

/s/
Kathleen Hawk Sawyer
Director

P5370.11
6/25/2008
Attachment A, Page 1
Questions and Concerns
Regarding the Implementation of the Legislation Effecting
Recreation and Other Recreation Issues

Viewing of R, X, or NC-17 Rated Movies
1.

Is it acceptable to "block out" R, X, or NC-17 rated movies
on premium movie channels, e.g., HBO, Showtime or Cinemax?
How is this done?
Yes, it is acceptable to "block out" the movies if the
institution can ensure that these prohibited movies will not
be shown accidently. Depending on the sophistication of
their equipment, some cable companies have the capability to
block out movies. Smaller cable companies may not have this
capability. A memo should be provided to the company
requesting these specific rated movies not be shown to the
inmate population.

2.

May R and NC-17 rated movies edited for profanity, sex,
violence be shown, e.g., edited movies similar to those
shown on airlines?
Yes, institutions may show edited movies. Many video public
performance license providers have available popular video
titles in special "edited" versions created especially for
airline or television showings. The edited versions have
had profanity, graphic violence and nudity edited out. Not
all edited movies may be appropriate for the correctional
setting, each institution must use caution in selecting
edited movies. Discretion to how many edited movies may be
shown will be left up to the institution, as the cost may
vary from title to title and company to company depending on
the type of agreement.

3.

May an institution have both a premium cable television
movie channel and a video license and rental agreement for
public performance?
No. The Trust Fund Manual allows for trust funds to be used
to purchase a single premium cable television movie channel
or a video license and video rentals but not both.

4.

Will trust funds be available for edited movie rentals?
If edited movie rentals are used (see question 2), trust
funds would be the funding source.

P5370.11
6/25/2008
Attachment A, Page 2
5.

May trust fund monies be used to purchase a public
performance license and movie/video rentals?
Yes, public performance licenses and movie/video rentals may
be purchased with trust fund monies, (recreation operating
monies or profit sharing monies)and only trust fund monies.

6.

May we use two vendors for video agreements, but use only
one at a time, i.e., use one vendor for six months and
another vendor for the other six months to increase the
number of movies to select from?
Yes, an institution may contract with one vendor for six
months and a different vendor during the next months, e.g.,
a contract with Swank from October to March and another
available company from April to September. An institution
should not have more than one contract at the same time.

7.

Prime time public television often shows R rated movies.
How do we handle this type of situation?
Movies shown on regular network stations are acceptable for
inmate viewing.

8.

Many Spanish movies are not rated.

Should we show them?

Spanish movies that are not rated may be shown if they do
not include profanity, graphic violence and nudity. Swank
Motion Pictures, Inc. has rated and edited movies available
in a Spanish version. Unrated movies must be screened by a
staff member to ensure that they are in compliance with
legislation effecting recreation.
9.

May we show unrated movies?

Many older films are not rated.

Although these older films do not have ratings, the movie
industry had stricter and more conservative standards.
Common sense should be used, but most movies of this type
are acceptable.
10.

What constitutes basic cable service? Cable services are
available at different pricing packages. Is it acceptable to
pay for ESPN, MTV, etc. which require funds in addition to
basic cable? If yes, should trust fund monies be used?
Trust funds should be used to purchase basic cable and for
any additional cable services such as ESPN, MTV, Black
Entertainment Television (BET), etc. Because trust fund

P5370.11
6/25/2008
Attachment A, Page 3
profits may vary from year to year, institution staff must
be careful not to create the expectation to the inmate
population that extra cable services will always be
provided. Only institutions that have not purchased a video
license may purchase a premium movie channel. The
institution will still be limited to one premium movie
channel. (if the institution does not purchase a video
license and rentals.)
11.

Some institutions get Univision (Spanish channel) as part of
their basic cable. Other institutions have to pay extra in
order to receive this service. Is it acceptable to pay for
this service?
Yes; However, only trust fund monies should be used to
purchase the Univision Channel.

12.

If trust fund monies, rather than appropriated funds, are
currently funding a public performance license, are R-rated
movies permitted?
No R, X, NC-17 rated movies will not be shown regardless of
funding source.

13.

May we use trust funds and only trust funds for pay-for-view
sporting events?
Yes. Trust funds may be used for pay-for-view sporting
events.

14.

Is there an acceptable amount per year for pay-for-view
sporting events?
Excessively high expenditures could be an embarrassment to
the Bureau and result in the use of trust funds in ways that
are not representative of the interests of the inmate
population.
For these reasons, decisions on the use of Trust fund for
pay-per-view events should be made prudently. Common sense
and market prices should determine the amount to be used for
pay-for-view sporting events.

15.

Our institution has a video library that the inmates use in
the leisure center on individual video monitors and some of

P5370.11
6/25/2008
Attachment A, Page 4
the movies in the library are R rated.
Will these R rated
movies have to be removed from the library?
Yes, they must be removed.
16.

If we retain an appropriate public performance license,
can R-rated videos, be donated to the institution and
viewed by the population?
No, R-rated movies cannot be donated to the institution for
viewing by the inmate population.

17.

How do we educate all departments in the institution about
R rated movies, movie copyright issues, and legislation
effecting recreation.
Supervisors of Recreation will notify department managers of
procedures, laws and regulations for showing films within
the institution. Thereafter, other department heads will
notify the Supervisor of Recreation prior to showing any
general entertainment film/videos by the departments to
ensure compliance of copyright laws and legislation.

Instruction or Training for Boxing, Wrestling, Judo,
Karate or Other Martial Arts or any Body Building or
Weightlifting Equipment
1.

What items are allowed in replacing weight lifting equipment
and are there any cost restrictions?
a.

Chin up bar
No. (Upper body conditioning)

b.

Lift bar (lat pull bar)
No. (Upper body conditioning)

c.

Partner facilitated resistant (isometric exercises)
No. (Even though this does not involve equipment, it
does enhance upper body strength.)

d.

Big thick rubber bands or bull workers

e.

No. (Upper body conditioning)
Push up bar

P5370.11
6/25/2008
Attachment A, Page 5
No.
f.

(Upper body conditioning)

Trail fitness stations or Par fit courses
Yes. (Stations must not include equipment for upper
body conditioning.)

g.

Roman chair
Yes.

h.

(Works stomach muscles)

Health rider, exercise rider or equivalent
Yes.

i.

Stair climber
Yes.

j.

Rowers
Yes.

k.

Exercise bicycles
Yes.

l.

Heavy bags/speed bags
No. (Boxing related activity)

m.

Ergo equipment
No.

n.

Exercise wheel or ab cruncher
Yes.

o.

Medicine balls
Yes, abdominal and lower back exercise only.

2.

How can we be supportive of "wellness" if all upper body
development is prohibited?
We will try to be as supportive of as many health promotion
and disease prevention activities as possible within the

P5370.11
6/25/2008
Attachment A, Page 6
constraints of this policy.
3.

How can the development of exercise prescriptions under the
Health Promotion and Disease Prevention Program Statement be
met under Zimmer? (Policy conflict)
See the answer to question 2.

4.

a.

May cables be replaced on otherwise operational (and
sometimes costly) weightlifting and related exercise
equipment?
No.

b.

May we replace cables on weight machines for safety
reasons?
No.

c.

May bushings to weight equipment be purchased and
replaced?
No.

d.

May stock cable be used for repairs?
No.

5.

May protective covers for weight training machines be
installed if it is identified as a safety concern?
Yes.

6.

a.

May weight benches be tacked (spot welded)?
No, minor repairs to weight benches are allowable
provided the nature of the repair has been approved by
the Safety Manager.

b.

May weight benches be recovered?
Yes.

7.

What is your definition of in-house repairs for weight
lifting equipment?
Repairs to weight lifting equipment, regardless of how
minimal are not allowed. In-house minor repairs may be made

P5370.11
6/25/2008
Attachment A, Page 7
to weightlifting benches, mats and weightlifting belts
provided that the expenses are minimal and the repairs are
performed only so as to ensure that the use of existing
equipment is conducted in a manner which is safe and
prevents injury.
8.

May replacement parts purchased prior to Fiscal Year 1996 be
used to repair weightlifting equipment?
No. Replacement parts purchased prior to Fiscal Year 1996
would still require the use of staff salaries for
replacement and installation of parts; therefore, parts
should be returned for credit or refund.

9.

If equipment cannot be repaired, what should the institution
do with the otherwise usable equipment?
Recreation equipment that is operational or in need of minor
repairs cannot be donated directly to nonprofit
organizations. Institutions must follow property management
procedures with property declared as excess.

10.

a.

May exercise equipment with basic electronic displays
(e.g., those that display calories burned, distance,
time) be purchased?
Yes.

b.

May exercise equipment with more sophisticated computer
components be used if the sophisticated computer
components are removed?
Yes.

c.

What other specific enhancements are allowed or
disallowed?
Basic guidance was provided in the November 15, 1995,
Guidelines for Implementation of the Zimmer Amendment
memorandum from the Director. Institution staff should
use good judgment in these matters.

P5370.11
6/25/2008
Attachment A, Page 8
11.

Will traditionally held weight lifting competitions, such as
the Northeast powerlifting competition, be allowed?
No.

12.

May inmates buy weight belts?
Yes.

13.

Will there be a consistent bureau-wide removal of weight
equipment?
No. Most institutions will slowly phase out weight equipment
when it becomes inoperable.

14.

If inmates are breaking free weights and equipment at a
steady rate, does an institution have the local discretion
to remove the equipment and provide a replacement?
Inoperable free weight and equipment should be removed and
replaced with alternate equipment. Generally institutions
should not remove equipment in good condition unless there
are special circumstances, e.g., a disturbance or incident
where the equipment was used as a weapon.
Are pool tables considered an appropriate replacement?
Yes, unless pool tables were removed after an incident where
the pool cues were used as weapons.

15.

a.

Weight areas occupied a large number of inmates. To
occupy equivalent numbers, may we return to the use of
outside entertainment (competitions with community
based teams, musical entertainment, etc.)?
Yes, if these activities will not pose a security issue
or create public perception problems because of the
costs or publicity involved.

b.

May we obligate funds to these efforts?
Yes, but funding should be used prudently.

16.

How should we handle inmates who fabricate equipment to
perform exercises?
If there is destruction of government property, an incident
report should be written.

P5370.11
6/25/2008
Attachment A, Page 9
17.

Often, basic cable (ESPN) and public television have
programs which provide instruction in weight lifting and
upper body development. Are such programs considered
restricted? Should we limit inmate access to such programs?
It would be difficult to restrict such programs. To try to
restrict such programs is going beyond the intent of this
policy.

Electronic and Electric Instruments
1.

Do all musical instruments (electrical and nonelectrical)
need to be eliminated?
No. This policy only prohibits the use of funds to
purchase, maintain or repair electric and electronic musical
instruments. Acoustic guitars, drums, horns, etc. are
acceptable to purchase and maintain in the institution.

2.

May inmates use their own money to buy electric or
electronic instruments as personal property?
No.

3.

a.

May recreation staff purchase or repair microphones and
amplifiers?
Yes.

b.

May repairs be made to PA systems?
Yes.

4.

Are electronic instruments limited to keyboards, electric
guitars, etc., or do they include amplifiers, speakers,
microphones, patch cords, tape players and record players?
Electronic and electric musical instruments are keyboards,
electric guitars and any other electric instrument that
produces music.
Speakers, microphones, tape players and record players are
not considered electric musical instruments and they may be
repaired and purchased.

P5370.11
6/25/2008
Attachment A, Page 10
5.

May recreation staff purchase acoustic guitars, percussion
instruments, etc.?
Yes.

6.

a.

May recreation staff purchase guitar strings for
electric guitars?
No.

b.

May recreation staff use guitar strings that were
already on hand prior to Fiscal Year 1996?
No.

7.

When do we get rid of the electrical guitars?
breaks or when the strings breaks?

When the body

The guitar should be removed whenever the body or the guitar
strings break.
8.

What do we do with musical instruments that cannot be
repaired (with appropriated funds)?
Since electronic musical instruments can not be repaired by
recreation, the instruments may be donated to the religious
services departments if the electronic musical instruments
are used as part of the religious service.
Staff should follow property management procedures for
disposal of excess property.

9.

Is it acceptable to purchase woodwinds and supplies (reeds,
etc.)?
Yes.

10.

Are Karoke machines considered electrical musical
instruments?
Institutions should use or purchase basic Karoke machines
without expensive visual components.

11.

When does the new program statement on Inmate Personal
Property require inmates to mail home their musical
instruments?

P5370.11
6/25/2008
Attachment A, Page 11
November 1, 1997, unless an institution implements Program
Statement 5580.04 prior to November 1, 1997, and then at the
date of implementation.

Other Issues
Are the following items/activities permitted?
1.

All purpose courts?
Yes

2.

Fly fish lure tying in hobby craft?
Yes

3.

Ice skating?
Yes

4.

Pool tables and horseshoes?
Yes

5.

Karoke singing machines?
Yes

6.

Outside entertainment?
Yes, but cost and potential for unfavorable publicity,
public reaction or security concerns should be a
consideration.

